COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

  ORDER ON “MOTION OF OBJECTIONS TO AND RECONSIDERATION OF OPINION AND JUDGMENT”
                              (INCLUDING AMENDMENTS)

Appellate case name:      Gerald E. Gilbert v. Texas Department of Criminal Justice, et al

Appellate case number:    01-14-00795-CV

Trial court case number: 76482-I

Trial court:              412th Judicial District Court of Brazoria County

Date motion filed:        April 19, 2016

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Sherry Radack
                          Acting individually           Acting for the Court

Panel consists of: Chief Justice Sherry Radack, and Justices Higley, and Massengale


Date: June 30, 2016